EXHIBIT NO. 10.6

 

MEMORANDUM

 

 

To: Marc T. Giles



From: Edward E. Hood, Jr., Chairman

Management Development and Compensation Committee



Re: Appointments

Gerber Scientific, Inc. (the "Company")



Date: December 7, 2001



 

On November 29, 2001, the Board of Directors of Gerber Scientific, Inc. (the
"Board") appointed you President and Chief Executive Officer of the Company and
a Director of the Company. Effective November 30, 2001, the Management
Development and Compensation Committee of the Board (the "Committee") has set
your base salary at $345,000 per year, payable in accordance with the regular
payroll practices of the Company for executives, less applicable deductions. The
Committee has also set your bonus target under the Company's 2000-2004 Executive
Annual Incentive Bonus Plan (the "Executive Bonus Plan") at 75%. Further, the
Committee, effective December 7, 2001, has awarded you options to purchase
50,000 shares of the Common Stock of the Company, pursuant to the Company's 1992
Employee Stock Plan.



For the fiscal year ending April 30, 2002, your bonus will be calculated as
follows: for the period May 1, 2001 through November 30, 2001, your bonus will
be based on the Gerber Technology, Inc. results and the target will be 50% of
the pro rata portion of your base salary as of April 30, 2001; for the period
December 1, 2001 through April 30, 2002, your bonus will be based on the results
at Gerber Scientific, Inc., and the target will be 75% of the pro rata portion
of your base salary as of April 30, 2002.



You will retain the title of President and CEO of Gerber Technology, Inc. until
such time as a successor is appointed.



If this memorandum sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this memorandum, which will
then constitute our agreement on this subject.



 

 

Edward E. Hood, Jr., Chairman

Management Development and

Compensation Committee

of the Board of Directors



Agreed this 13th day of December, 2001.



 

____________________________

Marc T. Giles